Case 7:20-cv-00137-VB Document 13 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
eee ewe -X
NATIONSTAR MORTGAGE LLC d/b/a
MR. COOPER,

 

 

 

Plaintiff,
Vv.

NAVA ZIVA SHAPIRO a/k/a NAVA
SHAPIRO; and JOHN DOE, said name being
fictitious, it being the intention of Plaintiff to
designate any and all occupants of premises
being foreclosed herein, and any parties,
corporations or entities, if any, having or
claiming an interest or lien upon the
mortgaged premise,

Defendants.

weo-- we —= ——— -X

ORDER

20 CV 137 (VB)

 

On January 7, 2020, plaintiff Nationstar Mortgage LLC d/b/a Mr. Cooper commenced the
instant action against defendants Nava Ziva Shapiro a/k/a Nava Shapiro, and John Doe.
(Doc. #1).

On January 9, 2020, the Clerk of Court issued a summons as to defendants. (Doc. #8).

Pursuant to Fed. R. Civ. P. 4(m), plaintiff had until April 6, 2020, to serve defendants in
this case. By Order dated April 15, 2020, the Court warned plaintiff that pursuant to Rule 4(m),
this action would be dismissed without prejudice unless plaintiff (i) filed to the ECF docket proof
of service, indicating defendants were served on or before April 6, 2020, or (ii) showed good
cause in writing for its failure to comply with Rule 4(m).

By letter dated April 22, 2020, plaintiff showed good cause in writing for its failure to
comply with Rule 4(m) and requested an extension of time to July 21, 2020, to serve defendants.
(Doc. #11). The Court granted plaintiff’s request. (Doc. #12).

Accordingly, is it HEREBY ORDERED:
Case 7:20-cv-00137-VB Document 13 Filed 07/23/20 Page 2 of 2

This action will be dismissed without prejudice unless, on or before July 27, 2020,
plaintiff files on the ECF docket proof of service indicating defendants were served on or before

July 21, 2020.

- Dated: July 23, 2020
White Plains, NY

SO ORDERED:

J

Vincent L, Briccetti
United States District Judge

 
